DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al (US 20030214400) in view of Piper, SR. et al (US 20140139337).

As to claim 1, Mizutani discloses an image processing apparatus (FIG. 3) comprising: 
a memory configured to store instructions (FIG. 4, monitoring terminal 1, i.e. implicitly including a memory); and
a processor coupled to the memory (FIG. 4, monitoring terminal 1, i.e. implicitly including a processor) and configured to execute the instructions to:
control a display unit to display a sensing data image and a camera image of a camera (FIG. 6, displayed image data of camera 6 and sensor information of sensor 5; see [0029] and [0044]), 
 wherein the camera photographs an area in which a predetermined event is detected by the sensing data (see [0029] and [0044]). 
Mizutani fails to explicitly disclose wherein the sensing data image indicates sensing data of an optical fiber, including a laying status of the optical fiber.
However, Piper, SR. teaches wherein the sensing data image indicates sensing data of an optical fiber, including a laying status of the optical fiber (FIGS. 6-7 and [0059]-[0060]; see also FIG. 9 and [0063]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Mizutani using Piper, SR.’s teachings to include wherein the sensing data image indicates sensing data of an optical fiber, including a laying status of the optical fiber in order to provide an effective security system for detecting a fault in a barricade security component of the security system and providing a visual indication to the user indicating the location of the fault (Piper, SR.; [0003] and [0063]).

As to claim 2, Mizutani as modified by Piper, SR. further discloses wherein the processor is further configured to execute the instructions to control the display unit to display information for identifying the area in which the predetermined event is detected by superimposing the information on an overhead image indicating an entire area in which the optical fiber is laid or buried (FIG. 6, map image; see [0044]).

As to claim 3, Mizutani as modified by Piper, SR. further discloses wherein the processor is further configured to execute the instructions to control the display unit to display each of camera images of two or more cameras which photograph the area in which the predetermined event is detected as the camera image displayed together with the sensing data image (FIG. 6).

As to claim 4, Mizutani as modified by Piper, SR. further discloses wherein the processor is further configured to execute the instructions to control the display unit to display the camera images of the camera which photographs the area in which the predetermined event is detected at a time when the predetermined event is detected and before and after the time when the predetermined event is detected as the camera images to be displayed together with the sensing data image (see [0044]). 

As to claim 5, Mizutani as modified by Piper, SR. further discloses wherein the processor is further configured to execute the instructions to control the display unit to display the overhead image indicating the entire area in which the optical fiber is laid or buried together with the sensing data image and the camera image (FIG. 6, map image; see [0044]). 

As to claim 7, method claim 7 corresponds to apparatus claim 1, recites the same features as to recited in claim 1, and is therefore rejected for the same reasons of obviousness as those used above in rejecting claim 1.

As to claim 8, computer readable medium claim 8 corresponds to apparatus claim 1, recites the same features as to recited in claim 1, and is therefore rejected for the same reasons of obviousness as those used above in rejecting claim 1.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al (US 20030214400) in view of Piper, SR. et al (US 20140139337) further in view of Chun (US 20070194915).

As to claim 6, the combination of Mizutani and Piper, SR. further discloses wherein the processor is further configured to execute the instructions to control the display unit to display the sensing data image, the camera image, and the overhead image together (Mizutani; FIG. 6). 
The combination of Mizutani and Piper, SR. fails to explicitly disclose wherein the processor is further configured to execute the instructions to control the display unit to display an image indicating a status in which the predetermined event has occurred.
However, Chun teaches wherein the processor is further configured to execute the instructions to control the display unit to display an image indicating a status in which the predetermined event has occurred (FIGS. 5-6; see [0045]-[0048]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Mizutani and Piper, SR. using Chun’s teachings to configure the processor is further configured to execute the instructions to control the display unit to display an image indicating a status in which the predetermined event has occurred together with the sensing data image, the camera image, and the overhead image in order to provide a sensing system using an optical fiber in which the sensing system is reliable, and fewer effects are obtained with respect to an external environment such as a weather condition while achieving an easier installation irrespective of an installation area and an easier maintenance (Chun; [0007]).

Response to Arguments
Applicant’s amendments and arguments, filed 04/25/2022, with respect to the rejection(s) of claim(s) 1 and 7-8 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Piper, SR. et al (US 20140139337).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Examiner, Art Unit 2482